 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexasColorPrinters,Inc.andDallasGeneralDrivers,Warehousemen and Helpers,Local Union745, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,PetitionerandUnited Paperwork-ers InternationalUnion,AFL-CIO-CLC, Peti-tioner.Cases 16-RC-6330 and 16-RC-6337April 10, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 31, 1973, the Acting Regional Director forRegion 16 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate the Petitioners' requested unitsof employees employed by the Employer at itsprinting plant located at 4800 Spring Valley Road,Farmers Branch, Texas. Thereafter, the Employer, inaccordancewith Section 102.67 of the NationalLabor Relations Board Rules and Regulations, asamended, filed a timely request for review of theActing Regional Director's Decision, together with asupporting brief, on the grounds,interalia,that, inmakinghis unit determinations, he departed fromestablished policy.On August 21, 1973, by telegraphic order, therequest for review was granted and the electionsstayed pending decision on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscasewith respect to the issues under review andmakes the following findings: IThe Petitioner in Case 16-RC-6330 seeks a unit ofallshipping and receiving department employees,including all warehouse employees, shipping andreceiving employees, drivers, and porters, excludingallotheremployees,officeclericalemployees,guards, watchmen, foremen, and all supervisors asdefined in the Act. There is no history of collectivebargaining for any of the Employer's employees. TheActing Regional Director found the requested unit tobe appropriate. The Employer contends that theseemployees do not have a community of interestseparate and distinct from the one they share withother employees at its commercial printing plant andIOn August22, 1973, aday after the grant of review,the Petitioner inCasel6-RC-6337requested permission to withdraw its petitionThe ActingRegionalDirector had found appropriate its requested unit of allproduction and maintenance employees, excluding,inter alia,the shipping210 NLRB No. 12that, therefore, the requested unit is inappropriate.We agree.As found by the Acting Regional Director, theEmployer, using the lithographic or offset process, isengaged in the printing, collating, and bindery of all,or parts, of catalogues, Timemagazine,and othercommercial printing products. Its plant is subdividedinto five departments: preparation, press, bindery,maintenance,and shipping and receiving. Theshipping and receiving department consists of 8 ofthe 108 production and maintenance employees. Agroup superintendent provides overall supervision toallplant employees. The shipping and receivingdepartment is under the immediate supervision of awarehouse foreman and operates only on two shifts,the first and third. On the first shift are two drivers, awarehouse employee, two shipping and receivingclerks, and a porter. A driver and a shipping andreceiving clerk on the third shift work under thebindery foreman who supervises all shift employees.The shipping and receiving department employeesperform functions closely integrated with plantoperations. The drivers haul trash from the plant,make local deliveries, and pick up raw materials;supplies, and equipment, as needed. The warehouseoperations involve the storage and supply of all rawmaterials used in the plant and office. The ware-houseman operates a forklift truck in moving thosematerials from place to place. The shipping andreceiving clerks, in addition to their clerical duties,sweep the aisles and spend some time tending andoperating the automatic scrap-baling machine. Theyalso assistin production operations and substitute onjobs requiring little or no skills. The porter takes careof the lunchroom, the office, and the restrooms.There are frequent contacts between the requestedemployees and other employees in the plant. In caseof absences or expediency, the Employer makestemporary assignments of shipping and receivingemployees to assist production employees and viceversa, to a lesser extent. Such assignments involverelatively unskilled jobs, such as "jogging,"cleaningup, and tying off bales of scrap formed by the balingmachine.All plant employees punch the same timeclock andshare the same shift hours, job benefits, and workingconditions. All enjoy the same convenience facilities,such as the lunchroom, parking area, restrooms, etc.The Board has recognized that collective bargain-ing in commercial printing establishments oftenproceeds on the basis of , distinct groups of pro-duction` and ; maintenance employees, one of whichand receiving department employees discussed below.None of the partiesopposed the withdrawal request.Accordingly,it is hereby ordered that therequest to withdraw the petition in Case16-RC-6337be, and it hereby is,granted. TEXAS COLOR PRINTERS, INC.31may be those engaged in bindery functions (some-times including shipping, sometimes both shippingand receiving, employees). In the absence of theparties' agreement or a history of bargaining withregard to a particular requested group of suchemployees, the Board determines its appropriatenesson the facts disclosed by the record.2Here, in view of the frequent work contacts andtemporary interchange and overlapping supervisionof employees of the shipping and receiving andbindery departments, and in the absence of anybargaining history as to any of the plant employees,we find that the shipping and receiving departmentemployees do not enjoy a sufficiently distinctcommunity of interest to warrant their establishmentas a separate appropriate unit apart from otheremployees. Accordingly, we find the requested unitto be inappropriate, and, as the Petitioner has notindicated a desire to proceed to an election in abroader appropriate unit,we shall dismiss thepetition.ORDERIt is hereby ordered that the petition filed hereinbe, and it herebyis, dismissed.2 SeeDoubleday& Company,Inc.,165 NLRB 325.